10-816-ag
    Huang v. Holder
                                                                                  BIA
                                                                           Schoppert, IJ
                                                                          A099 604 979
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 30th day of March, two thousand eleven.

    PRESENT:
             DENNIS JACOBS,
                  Chief Judge,
             ROBERT A. KATZMANN,
             DENNY CHIN,
                  Circuit Judges.
    _______________________________________
    JIN HUA HUANG,
                      Petitioner,
                      v.                                   10-816-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,

             Respondent.
    ______________________________________

    FOR PETITIONER:            David X. Feng, New York, NY.

    FOR RESPONDENT:            Tony West, Assistant Attorney General;
                               Richard M. Evans, Assistant Director;
                               Allen W. Hausman, Senior Litigation
                               Counsel, Office of Immigration
                               Litigation, Civil Division, U.S.
                               Department of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner, Jin Hua Huang, a native and citizen of the

People’s Republic of China, seeks review of a February 12,

2010 decision of the BIA affirming the August 8, 2008

decision of Immigration Judge (“IJ”) Douglas B. Schoppert

denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).       In

re Jin Hua Huang, No. A099 604 979 (B.I.A. Feb. 12, 2010),

aff’g No. A099 604 979 (Immig. Ct. N.Y. City Aug. 8, 2008).
We assume the parties’ familiarity with the underlying facts

and procedural history of the case.

    Under the circumstances of this case, we review both

the IJ’s and the BIA’s opinions “for the sake of
completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

2008).   The applicable standards of review are well-
established.     See Corovic v. Mukasey, 519 F.3d 90, 95 (2d
Cir. 2008); Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d

Cir. 2008).    Pursuant to the REAL ID Act which governs this
case, an adverse credibility determination may be based on
an asylum applicant’s demeanor, the plausibility of his or


                                2
her account, inconsistencies and omissions in his or her

statements, and the consistency of such statements with
other evidence, without regard to whether they go “to the
heart of the applicant’s claim.”   8 U.S.C.

§ 1158(b)(1)(B)(iii).
    The adverse credibility finding was supported by
substantial evidence: (1) the statements in the amended

asylum application and testimony, that Huang was beaten and
detained for opposing the family planning policy, were

inconsistent with his initial asylum application and the

letter he submitted from his wife, neither of which made any

mention of the beating or detention; (2) the timing of his
amended application was suspect because it appeared to have

been included to enhance his asylum claim following this

Court’s decision in Shi Liang Lin v. U.S. Dep’t of Justice,

494 F.3d 296 (2d Cir. 2007); and (3) he provided

insufficient corroboration to rehabilitate his otherwise
incredible testimony.
    Huang argues that he adequately explained his failure

to include the beating and detention in his initial asylum
application.   However, as Huang merely provided a possible
explanation for the omission, no reasonable factfinder would

be compelled to credit it.   See Majidi v. Gonzales, 430 F.3d
77, 80-81 (2d Cir. 2005); Siewe v. Gonzales, 480 F.3d 160,

                              3
167-168 (2d Cir. 2007) (“Where the evidence would support
either of competing inferences, the fact that this Court

might have drawn one inference does not entitle it to
overturn the trial court’s choice of the other.”).    Huang
suggests that the IJ placed too much emphasis on the

inconsistency between his two asylum applications.    However,
“an IJ may rely on any inconsistency or omission in making
an adverse credibility determination as long as the

‘totality of the circumstances’ establishes that an asylum
applicant is not credible.”   Xiu Xia Lin v. Mukasey, 534

F.3d 162, 167 (2d Cir. 2008) (emphasis in original).

    Finally Huang testified that he never told his wife

about the beating. The letter from Huang’s mother,
notwithstanding, the IJ found it implausible that, in the

four years between the beating and his departure from China,

Huang never discussed with his wife an incident that (as

Huang testified) left a permanent scar and caused continuing

pain.   See Wensheng Yan v. Mukasey, 509 F.3d 63, 67 (2d Cir.
2007) (concluding that we will not disturb an implausibility

finding as long as it is “tethered to record evidence, and
there is nothing else in the record from which a firm
conviction of error could properly be derived”).     Given such

implausibility, the IJ could discount Huang’s mother’s
letter and conclude that Huang’s remaining evidence was
insufficient to overcome doubt about his credibility.     See 8

                              4
U.S.C. § 1158(b)(1)(B)(iii); see also Xiao Ji Chen v U.S.
Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (stating

that the weight afforded to an applicant’s evidence in
immigration proceedings lies largely within the discretion

of the agency).
    Based on these findings, the IJ reasonably concluded
that the material omissions from Huang’s application,
coupled with the timing of his amendment following the Shi

Liang Lin decision, rendered him not credible.    See Xiu Xia

Lin, 534 F.3d at 166 n.3.    Because the credibility

determination was supported by substantial evidence, we need
not reach Huang’s arguments that he established past

persecution or a well-founded fear of future persecution.

As the only evidence that Huang would be persecuted or

tortured depended on his credibility, the agency did not err
in denying all relief based on the adverse credibility

determination.    See Paul v. Gonzales, 444 F.3d 148, 156 (2d

Cir. 2006).
    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DENIED as moot.
                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               5